DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's Remarks filed 12/17/2020 with respect to Double Patenting is not persuasive.  Applicant did not file an Electronic Terminal Disclaimer as noted, therefore the rejection is maintained.  
Applicant's arguments filed 12/17/2020 with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant Argues: The Office previously asserted, with respect to previous claim 4, that Gagner teaches allocating consumption because it discloses that the gaming projection device's cameras or other detectors could observe a number of drinks, a person's weight , and an "amount of food consumed at the station." That putative teaching, however, falls short of the features discussed above and incorporated into each of independent claims 1, 9, and 15. Specifically, using a camera or "other detector" to observe an "amount of food consumed at the station" only means that these specific sensors are capable of generally tracking a table's consumption - not a combination of a first and a second person's consumption of the same item. Similarly, even if Gagner teaches observing how much of an item is consumed by one person, which is not conceded, Gagner makes no suggestion that the sensors could be used to allocate consumption of a single item amongst two different people at the same table. For at least this reason, Moore in view of Gagner fail to teach  each and every element of independent claims 1, 9, and 15. Claims 2, 5, 6, 11, and 14 depend, whether directly or indirectly, from independent claims 1 and 9 and are not taught by Moore in view of Gagner at least because of their dependency therefrom. Withdrawal of the § 103 rejection from claims 1, 2, 4, 5, 6, 9, 11, and 14 is respectfully requested.
Examiner’s Response:  The examiner respectfully disagrees. The examiner respectfully notes that the combination of Moore in view of Ganger do in fact disclose the aforementioned feature - determine, based on the one or more sensors, an amount of the first item consumed by a second individual from the plurality of individuals at the table.    
More specifically: Moore teaches in [0064]
 In some embodiments, the system can modify content based on a player's activity in the physical environment. For example, the system can detect activity of a player and determine when to present marketing. In another example, the system can detect an amount of alcohol consumed by a player (e.g., watch the number of drinks and/or drink level of a drink, such as in a section indicated by player for drinks) and provide content based on that and other player information (e.g., present a game where a player can guess an estimated blood alcohol level for the player or other's at the table based on number of drinks, persons' weight, amount of food consumed at the station, etc. all as observed by the gaming projection device's cameras or other detectors) (emphasis added).  
As reasonably constructed the system of Gagner observes using the table cameras or table detectors the amount of drinks or food consumed by a player or others at table.  If a system can observe the amount of food or drink consumed by a player at a table or even “an other” at the table and present a game.  The examiner notes an amount of food at the station can reasonably be constructed to read on shared (i.e., shared appetizer/dish) and/or individual dishes, regardless, the (Gagner, [0064])).
Similar rationale is applied to the rest of the Remarks presented by Applicant.  

Claim Objections
Claim 21 objected to because of the following informalities:  Claim 21 recites “The system of claim 1, wherein the instructions further cause the system to: that the first individual has consumed billing the first individual for a first portion of the first item based on determining that the first individual consumed the the first portion of the first item; and billing the second individual for a second portion of the first item based on determining that the second individual consumed the second portion of the first item.”  (emphasized).  These appear to be grammatical errors.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5, 6, 9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2012/0252564 A1) in view of Gagner et al. (US 2011/0263326 A1).

Regarding Claim 1;
Moore a system comprising: 
at least one processor (FIG. 6); and 
at least one memory coupled to the at least one processor and storing instructions that, when executed by the at least one processor (FIG. 6), causes the system to: 
determine, by one or more sensors associated with a table, a location of each individual from a plurality of individuals at the table (Abstract and [0015] - In accordance with some embodiments, a system is provided which includes a table having a plurality of antennas or interrogators placed thereon, for use in recognizing the placement of an RFID-enabled chip on one or more positions of the table and [0016] and [0020] - The RFID sensor then transmits an indication of the wager amount and associated player (or player position) to the table computer (or an interrogator on the table determines, recognizes, senses or detects the presence of the RFID-enabled chips in an area of the table associated with the player, including unique identifiers of each of the chips, and transmits such information to a processor of the table), which then stores data associated with the wager);
determine, by the one or more sensors, a location of a first item on the table (Abstract and FIG. 4 and FIG. 7 and [0015] - In accordance with some embodiments, a system is provided which includes a table having a plurality of antennas or interrogators placed thereon, for use in recognizing the placement of an RFID-enabled chip on one or more positions of the table and [0016] and [0020] - The RFID sensor then transmits an indication of the wager amount and associated player (or player position) to the table computer (or an interrogator on the table determines, recognizes, senses or detects the presence of the RFID-enabled chips in an area of the table associated with the player, including unique identifiers of each of the chips, and transmits such information to a processor of the table), which then stores data associated with the wager); 
automatically associate the first item with a first individual from the plurality of individuals based on proximity of the location of the first item on the table to the location of the first individual at the table (Abstract and FIG. 4 and FIG. 7 and [0015] - In accordance with some embodiments, a system is provided which includes a table having a plurality of antennas or interrogators placed thereon, for use in recognizing the placement of an RFID-enabled chip on one or more positions of the table and [0016] and [0020] - The RFID sensor then transmits an indication of the wager amount and associated player (or player position) to the table computer (or an interrogator on the table determines, recognizes, senses or detects the presence of the RFID-enabled chips in an area of the table associated with the player, including unique identifiers of each of the chips, and transmits such information to a processor of the table), which then stores data associated with the wager and [0133] - The first antenna found that is associated with a player position will determine to which player position the chip should be associated and [0134] - Data useful in chip position determinations may include the unique identifier of the chip and the unique identifier of the interrogator or antenna that has acquired or detected the chip within its predetermined range.); and 
Moore fails to explicitly disclose determine, by the one or more sensors, that the first individual has consumed at least a portion of the first item and determine, based on the one or more sensors, an amount of the first item consumed by a second individual from the plurality of individuals at the table.
However, in an analogous art, Gagner teaches determine, by the one or more sensors, that the first individual has consumed at least a portion of the first item (Gagner, [0064] - In some embodiments, the system can modify content based on a player's activity in the physical environment. For example, the system can detect activity of a player and determine when to present marketing. In another example, the system can detect an amount of alcohol consumed by a player (e.g., watch the number of drinks and/or drink level of a drink, such as in a section indicated by player for drinks) and provide content based on that and other player information (e.g., present a game where a player can guess an estimated blood alcohol level for the player or other's at the table based on number of drinks, persons' weight, amount of food consumed at the station, etc. all as observed by the gaming projection device's cameras or other detectors)).

One would have been motivated to combine the teachings of to provide users with a means for detecting activity of a player and determine when to present marketing (Gagner, [0064]).
Further, Gagner further teaches the system observes by the gaming projection device's cameras or other detectors “all” player or other's at the table based on number of drinks, persons' weight, amount of food consumed at the station (Gagner, [0064]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a system that that observes “all “player or other's at the table based on number of drinks, persons' weight, amount of food consumed at the station and incorporate such teachings to Moore in view of Ganger since there are a there are a finite number of identified, predictable potential solutions in which, i.e., the one or more sensors, can determine an amount of the first item (e.g., can reasonably be constructed to read on shared (i.e., shared appetizer/dish)) consumed by a first individual, second individual, or any number of individuals from the plurality of individuals at the table can be predicated as an identifiable solution as there was a teaching for detecting drink/food consumption for individuals as noted by Gagner and that one of one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (detecting activity of a player and determine when to present marketing (Gagner, [0064])).

Regarding Claim 2;

Gagner further teaches wherein the instructions further cause the system to automatically detect, by the one or more sensors, that all of the first item has been consumed (Gagner, [0064] - In some embodiments, the system can modify content based on a player's activity in the physical environment. For example, the system can detect activity of a player and determine when to present marketing. In another example, the system can detect an amount of alcohol consumed by a player (e.g., watch the number of drinks (i.e., automatically detect, by the one or more sensors, that all of the first item has been consumed)  and/or drink level of a drink, such as in a section indicated by player for drinks) and provide content based on that and other player information (e.g., present a game where a player can guess an estimated blood alcohol level for the player or other's at the table based on number of drinks, persons' weight, amount of food consumed at the station, etc. all as observed by the gaming projection device's cameras or other detectors).)

Regarding Claim 5;
Moore and Gagner disclose the system to Claim 1.
Gagner further teaches wherein the instructions further cause the system to determine, using the one or more sensors, a condition of at least one of the plurality of individuals (Gagner, [0064] - In some embodiments, the system can modify content based on a player's activity in the physical environment. For example, the system can detect activity of a player and determine when to present marketing. In another example, the system can detect an amount of alcohol consumed by a player (e.g., watch the number of drinks and/or drink level of a drink, such as in a section indicated by player for drinks) and provide content based on that and other player information (e.g., present a game where a player can guess an estimated blood alcohol (i.e., a condition of at least one of the plurality of individuals) level for the player or other's at the table based on number of drinks, persons' weight, amount of food consumed at the station, etc. all as observed by the gaming projection device's cameras or other detectors).)

Regarding Claim 6;
Moore and Gagner disclose the system to Claim 1.
Moore further discloses determine, using the one or more sensors, a location of each item from a plurality of other items on the table  (Abstract and FIG. 4 and FIG. 7 and [0015] - In accordance with some embodiments, a system is provided which includes a table having a plurality of antennas or interrogators placed thereon, for use in recognizing the placement of an RFID-enabled chip on one or more positions of the table and [0016] and [0020] - The RFID sensor then transmits an indication of the wager amount and associated player (or player position) to the table computer (or an interrogator on the table determines, recognizes, senses or detects the presence of the RFID-enabled chips in an area of the table associated with the player, including unique identifiers of each of the chips, and transmits such information to a processor of the table), which then stores data associated with the wager and [0133] - The first antenna found that is associated with a player position will determine to which player position the chip should be associated and [0134] - Data useful in chip position determinations may include the unique identifier of the chip and the unique identifier of the interrogator or antenna that has acquired or detected the chip within its predetermined range.);
Gagner additionally teaches wherein the instructions further cause the system to: determine, using the one or more sensors, a location of each item from a plurality of other items on the table (Gagner, [0064] - In some embodiments, the system can modify content based on a player's activity in the physical environment. For example, the system can detect activity of a player and determine when to present marketing. In another example, the system can detect an amount of alcohol consumed by a player (e.g., watch the number of drinks and/or drink level of a drink, such as in a section indicated by player for drinks) and provide content based on that and other player information (e.g., present a game where a player can guess an estimated blood alcohol level for the player or other's at the table based on number of drinks, persons' weight, amount of food consumed at the station, etc. all as observed by the gaming projection device's cameras or other detectors).) and further teaches determine, using the one or more sensors, an amount of each item from the plurality of other items consumed at the location associated with each individual of the plurality of individuals at the table (Gagner, [0064] - In some embodiments, the system can modify content based on a player's activity in the physical environment. For example, the system can detect activity of a player and determine when to present marketing. In another example, the system can detect an amount of alcohol consumed by a player (e.g., watch the number of drinks and/or drink level of a drink, such as in a section indicated by player for drinks) and provide content based on that and other player information (e.g., present a game where a player can guess an estimated blood alcohol level for the player or other's at the table based on number of drinks, persons' weight, amount of food consumed at the station, etc. all as observed by the gaming projection device's cameras or other detectors).)

Regarding Claim 9;
Moore teaches method comprising:
determining, by one or more sensors associated with a table, a location of each individual from a plurality of individuals at the table table (Abstract and [0015] - In accordance with some embodiments, a system is provided which includes a table having a plurality of antennas or interrogators placed thereon, for use in recognizing the placement of an RFID-enabled chip on one or more positions of the table and [0016] and [0020] - The RFID sensor then transmits an indication of the wager amount and associated player (or player position) to the table computer (or an interrogator on the table determines, recognizes, senses or detects the presence of the RFID-enabled chips in an area of the table associated with the player, including unique identifiers of each of the chips, and transmits such information to a processor of the table), which then stores data associated with the wager);
 determining, by the one or more sensors, a location of a first item on the table (Abstract and FIG. 4 and FIG. 7 and [0015] - In accordance with some embodiments, a system is provided which includes a table having a plurality of antennas or interrogators placed thereon, for use in recognizing the placement of an RFID-enabled chip on one or more positions of the table and [0016] and [0020] - The RFID sensor then transmits an indication of the wager amount and associated player (or player position) to the table computer (or an interrogator on the table determines, recognizes, senses or detects the presence of the RFID-enabled chips in an area of the table associated with the player, including unique identifiers of each of the chips, and transmits such information to a processor of the table), which then stores data associated with the wager); 
automatically associating the first item with a first individual from the plurality of individuals based on proximity of the location of the first item on the table to the location of the first individual at the table (Abstract and FIG. 4 and FIG. 7 and [0015] - In accordance with some embodiments, a system is provided which includes a table having a plurality of antennas or interrogators placed thereon, for use in recognizing the placement of an RFID-enabled chip on one or more positions of the table and [0016] and [0020] - The RFID sensor then transmits an indication of the wager amount and associated player (or player position) to the table computer (or an interrogator on the table determines, recognizes, senses or detects the presence of the RFID-enabled chips in an area of the table associated with the player, including unique identifiers of each of the chips, and transmits such information to a processor of the table), which then stores data associated with the wager and [0133] - The first antenna found that is associated with a player position will determine to which player position the chip should be associated and [0134] - Data useful in chip position determinations may include the unique identifier of the chip and the unique identifier of the interrogator or antenna that has acquired or detected the chip within its predetermined range.); and
 determining, based at least in part on proximity of the location of the item to the location of a first individual from the plurality of individuals [an event] (Abstract and FIG. 4 and FIG. 7 and [0015] - In accordance with some embodiments, a system is provided which includes a table having a plurality of antennas or interrogators placed thereon, for use in recognizing the placement of an RFID-enabled chip on one or more positions of the table and [0016] and [0020] - The RFID sensor then transmits an indication of the wager amount and associated player (or player position) to the table computer (or an interrogator on the table determines, recognizes, senses or detects the presence of the RFID-enabled chips in an area of the table associated with the player, including unique identifiers of each of the chips, and transmits such information to a processor of the table), which then stores data associated with the wager and [0133] - The first antenna found that is associated with a player position will determine to which player position the chip should be associated and [0134] - Data useful in chip position determinations may include the unique identifier of the chip and the unique identifier of the interrogator or antenna that has acquired or detected the chip within its predetermined range.);
Moore fails to explicitly disclose determining ... that the first individual consumed at least a portion of the first item and determining, based on the one or more sensors, an amount of the first item consumed by a second individual from the plurality of individuals at the table.
However, in an analogous art, Gagner teaches determining ... that the first individual consumed at least a portion of the first item (Gagner, [0064] - In some embodiments, the system can modify content based on a player's activity in the physical environment. For example, the system can detect activity of a player and determine when to present marketing. In another example, the system can detect an amount of alcohol consumed by a player (e.g., watch the number of drinks and/or drink level of a drink, such as in a section indicated by player for drinks) and provide content based on that and other player information (e.g., present a game where a player can guess an estimated blood alcohol level for the player or other's at the table based on number of drinks, persons' weight, amount of food consumed at the station, etc. all as observed by the gaming projection device's cameras or other detectors)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Gagner to the table and sensors of Moore to include determining ... that the first individual consumed at least a portion of the first item. 
One would have been motivated to combine the teachings of to provide users with a means for detecting activity of a player and determine when to present marketing (Gagner, [0064]).
(Gagner, [0064]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a system that that observes “all “player or other's at the table based on number of drinks, persons' weight, amount of food consumed at the station and incorporate such teachings to Moore in view of Ganger since there are a there are a finite number of identified, predictable potential solutions in which, i.e., the one or more sensors, can determine an amount of the first item (e.g., can reasonably be constructed to read on shared (i.e., shared appetizer/dish)) consumed by a first individual, second individual, or any number of individuals from the plurality of individuals at the table can be predicated as an identifiable solution as there was a teaching for detecting drink/food consumption for individuals as noted by Gagner and that one of one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (detecting activity of a player and determine when to present marketing (Gagner, [0064])).

Regarding Claim 11;
Moore and Gagner disclose the system to Claim 1.
Gagner further teaches determining, using the one or more sensors, one or more aspects for at least one individual at the table (Gagner, [0064] - In some embodiments, the system can modify content based on a player's activity in the physical environment. For example, the system can detect activity of a player and determine when to present marketing. In another example, the system can detect an amount of alcohol consumed by a player (e.g., watch the number of drinks and/or drink level of a drink, such as in a section indicated by player for drinks) and provide content based on that and other player information (e.g., present a game where a player can guess an estimated blood alcohol (i.e., a aspects for at least one individual at the table) level for the player or other's at the table based on number of drinks, persons' weight, amount of food consumed at the station, etc. all as observed by the gaming projection device's cameras or other detectors).)

Regarding Claim 14;
Moore and Gagner disclose the system to Claim 1.
Gagner further teaches determining, using the one or more sensors, additional information about the first item on the table (Gagner, [0064] - In some embodiments, the system can modify content based on a player's activity in the physical environment. For example, the system can detect activity of a player and determine when to present marketing. In another example, the system can detect an amount of alcohol consumed by a player (e.g., watch the number of drinks and/or drink level of a drink (i.e., additional information about the first item on the table), such as in a section indicated by player for drinks) and provide content based on that and other player information (e.g., present a game where a player can guess an estimated blood alcohol level for the player or other's at the table based on number of drinks, persons' weight, amount of food consumed at the station, etc. all as observed by the gaming projection device's cameras or other detectors).)

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2012/0252564 A1) in view of Gagner et al. (US 2011/0263326 A1) and further in view of Rinehart (US 2011/0187664 A1) and Logan (US 2015/0193844 A1)

Regarding Claim 3;
Moore and Gagner disclose the system to Claim 1.
	Gagner teaches detecting that all of the first item has been consumed... (Gagner, [0064]).
Moore and Gagner fail to explicitly disclose wherein the instructions further cause the system to: subsequent to detecting that all of the first item has been consumed, automatically generate a consumption message comprising an identification of the table and information that all of the first item has been consumed; and communicate the consumption message to an electronic device associated with a server.
However, in an analogous art, Rinehart teaches wherein the instructions further cause the system to: subsequent to detecting ..., automatically... (Rinehart, [0086] - For example, if a plate is moved from directly in front of the patron to a location remote from the patron or to the edge of a table, this could be detected. This could also be used to trigger another event like sending a server or bus boy over to clear the table, or the start for displaying advertising for after dinner drinks or dessert... For example, when movement of a glass is detected from a position near a plate to a position near the table edge, the server may be called to ask about a refill on drinks).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rinehart to the table and sensors of Moore and Gagner to include wherein the instructions further cause the system to: subsequent to detecting ..., automatically.
(Rinehart, [0086]).
Further, in an analogous art, Logan teaches generate a consumption message comprising an identification of the table and information ... (Logan, [0045]) and communicate the consumption message to an electronic device associated with a server (Logan, [0045] and [0067]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Logan to the table and sensors of Moore and Gagner and Rinehart to include generate a consumption message comprising an identification of the table and information ... and communicate the consumption message to an electronic device associated with a server.
One would have been motivated to combine the teachings of to provide users with a means for improving communication between servers and customers (Logan, [0012]).

Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2012/0252564 A1) in view of Gagner et al. (US 2011/0263326 A1) and further in view of Dekar (US 2013/0203024 A1).

Regarding Claim 7;
Moore and Gagner disclose the system to Claim 1.
Moore and Gagner fail to explicitly wherein the one or more sensors comprise a weight sensor.
(Dekar, Abstract and [0072])
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dekar to the table and sensors of Moore and Gagner to include wherein the one or more sensors comprise a weight sensor. 
One would have been motivated to combine the teachings of to provide users with a means for monitoring food consumption by an individual (Dekar, [0006]).

Regarding Claim 8;
Moore and Gagner and Dekar disclose the system to Claim 7.
	Moore teaches the first item at the location associated with the first individual (Abstract and FIG. 4 and FIG. 7 and [0015] - In accordance with some embodiments, a system is provided which includes a table having a plurality of antennas or interrogators placed thereon, for use in recognizing the placement of an RFID-enabled chip on one or more positions of the table and [0016] and [0020] - The RFID sensor then transmits an indication of the wager amount and associated player (or player position) to the table computer (or an interrogator on the table determines, recognizes, senses or detects the presence of the RFID-enabled chips in an area of the table associated with the player, including unique identifiers of each of the chips, and transmits such information to a processor of the table), which then stores data associated with the wager and [0133] - The first antenna found that is associated with a player position will determine to which player position the chip should be associated and [0134] - Data useful in chip position determinations may include the unique identifier of the chip and the unique identifier of the interrogator or antenna that has acquired or detected the chip within its predetermined range.);
	Gagner discloses wherein the system determines that the first individual has consumed at least a portion of the first item (Gagner, [0064]).
	Dekar teaches determines that the first individual has consumed at least a portion of the first item by: determining an initial weight of the first item ... (Dekar, Abstract); determining a subsequent weight of the first item ... (Dekar, Abstract); and determining an amount of the first item consumed by the first individual based on a difference between the initial weight of the first item and the subsequent weight of the first item (Dekar, Abstract)
	Similar motivation is used to combine.

Claim 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2012/0252564 A1) in view of Gagner et al. (US 2011/0263326 A1) and further in view of Rinehart (US 2011/0187664 A1)

Regarding Claim 10;
Moore and Gagner disclose the method to Claim 9
Moore and Gagner fail to explicitly disclose wherein the one or more sensors comprise a touch-sensitive sensor. 
However, in an analogous art, Rinehart teaches wherein the one or more sensors comprise a touch-sensitive sensor (Rinehart, Abstract and [0047] – The table 200 also includes a computing device 220 in communication with the display 400 to receive touch signals. The touch signals are produced when a user touches a point on the display 400.).

One would have been motivated to combine the teachings of to provide users with a means for monitoring and storing user’s input for future analysis or to supplement information gathered currently (Rinehart, [0086]).

Regarding Claim 13;
Moore and Gagner disclose the method to Claim 9
Gagner teaches determining that the first individual consumed the at least a portion of the first item  (Gagner, [0064] - In some embodiments, the system can modify content based on a player's activity in the physical environment. For example, the system can detect activity of a player and determine when to present marketing. In another example, the system can detect an amount of alcohol consumed by a player (e.g., watch the number of drinks and/or drink level of a drink, such as in a section indicated by player for drinks) and provide content based on that and other player information (e.g., present a game where a player can guess an estimated blood alcohol level for the player or other's at the table based on number of drinks, persons' weight, amount of food consumed at the station, etc. all as observed by the gaming projection device's cameras or other detectors)).
Moore and Gagner fail to explicitly disclose billing the first individual for the first item based on determining ....  
However, in an analogous art, Rinehart teaches billing the first individual for the first item based on determining that the first individual “interacted” the first item (Rinehart, [0086] - Other methods could include a detection of movement. For example, if a plate is moved from directly in front of the patron to a location remote from the patron or to the edge of a table, this could be detected. This could also be used to trigger another event like sending a server or bus boy over to clear the table... Another event that can be triggered in response to such a movement might be the determination of a bill for menu items selected).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Rinehart to the table and sensors of Moore and Gagner to include wherein the one or more sensors comprise a touch-sensitive sensor
  One would have been motivated to combine the teachings of to provide users with a means for monitoring and storing user’s input for future analysis or to supplement information gathered currently (Rinehart, [0086]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2012/0252564 A1) in view of Gagner et al. (US 2011/0263326 A1) and further in view of Logan (US 2015/0193844 A1)

Regarding Claim 12;
Moore and Gagner disclose the method to Claim 11.
Gagner further teaches determining...  one or more aspects for the at least individual at the table (Gagner, [0064] - In some embodiments, the system can modify content based on a player's activity in the physical environment. For example, the system can detect activity of a player and determine when to present marketing. In another example, the system can detect an amount of alcohol consumed by a player (e.g., watch the number of drinks and/or drink level of a drink, such as in a section indicated by player for drinks) and provide content based on that and other player information (e.g., present a game where a player can guess an estimated blood alcohol level for the player or other's at the table based on number of drinks, persons' weight, amount of food consumed at the station, etc. all as observed by the gaming projection device's cameras or other detectors)).
Moore and Gagner fail to explicitly disclose providing a notification to a server of the table of ... one or more “aspects”.
However, in an analogous art, Logan teaches providing a notification to a server of the table of ... one or more “aspects” (Logan, [0045] and [0067]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Logan to the table and sensors of Moore and Gagner to include providing a notification to a server of the table of ... one or more “aspects”. 
One would have been motivated to combine the teachings of to provide users with a means for improving communication between servers and customers (Logan, [0012]).

Claim 15, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2012/0252564 A1) in view of Dekar (US 2013/0203024 A1) and Gagner et al. (US 2011/0263326 A1).

Regarding Claim 15;
Moore discloses one or more computer readable media storing computer-useable instructions that, when used by a computing device (FIG. 6), cause the computing device to perform operations comprising: 
Abstract and [0015] - In accordance with some embodiments, a system is provided which includes a table having a plurality of antennas or interrogators placed thereon, for use in recognizing the placement of an RFID-enabled chip on one or more positions of the table and [0016] and [0020] - The RFID sensor then transmits an indication of the wager amount and associated player (or player position) to the table computer (or an interrogator on the table determines, recognizes, senses or detects the presence of the RFID-enabled chips in an area of the table associated with the player, including unique identifiers of each of the chips, and transmits such information to a processor of the table), which then stores data associated with the wager);
receiving, by the one or more sensors, a first “location” of a first item located at a second location on a surface of the table (FIG. 4 – 464a, 464b, 474a, and 474b and [0020] - Thereafter, the dealer may place physical chips representing the player's wager on a first dedicated area of the gaming table associated with the player, the first dedicated area being associated with an RFID sensor. The RFID sensor then transmits an indication of the wager amount and associated player (or player position) to the table computer (or an interrogator on the table determines, recognizes, senses or detects the presence of the RFID-enabled chips in an area of the table associated with the player, including unique identifiers of each of the chips, and transmits such information to a processor of the table), which then stores data associated with the wager and [0118]); 
receiving, by the one or more sensors, a second “location” of the first item located at the second location on the surface of the table, wherein the second “location” is different than the first “location” ([0020] - Thereafter, the dealer may place physical chips representing the player's wager on a first dedicated area of the gaming table associated with the player, the first dedicated area being associated with an RFID sensor. The RFID sensor then transmits an indication of the wager amount and associated player (or player position) to the table computer (or an interrogator on the table determines, recognizes, senses or detects the presence of the RFID-enabled chips in an area of the table associated with the player, including unique identifiers of each of the chips, and transmits such information to a processor of the table), which then stores data associated with the wager and [0118]-[0119] - Each interrogator or antenna may have a predetermined range within which it recognizes, determines, identifies or acquires a chip. Thus, if one or more chips comprising a wager is placed within the acquire range of interrogator 474a, it may be inferred or determined that a player (e.g., the player who is associated with the acquired chip(s)) is placing a Tie bet wager.); and 
determining, based on proximity of the first location to the second location, that the first individual of the plurality of individuals caused the second “location” to be different than the first “location” ([0020] - Thereafter, the dealer may place physical chips representing the player's wager on a first dedicated area of the gaming table associated with the player, the first dedicated area being associated with an RFID sensor. The RFID sensor then transmits an indication of the wager amount and associated player (or player position) to the table computer (or an interrogator on the table determines, recognizes, senses or detects the presence of the RFID-enabled chips in an area of the table associated with the player, including unique identifiers of each of the chips, and transmits such information to a processor of the table), which then stores data associated with the wager and [0118]-[0119] - Each interrogator or antenna may have a predetermined range within which it recognizes, determines, identifies or acquires a chip. Thus, if one or more chips comprising a wager is placed within the acquire range of interrogator 474a, it may be inferred or determined that a player (e.g., the player who is associated with the acquired chip(s)) is placing a Tie bet wager and [0133] - The first antenna found that is associated with a player position will determine to which player position the chip should be associated and [0134] - Data useful in chip position determinations may include the unique identifier of the chip and the unique identifier of the interrogator or antenna that has acquired or detected the chip within its predetermined range)
Moore fails to explicitly disclose:
receiving, by the one or more sensors, a first measurement of a first item ...; 
receiving, by the one or more sensors, a second measurement of the first item ..., wherein the second measurement is different than the first measurement; 
 determining... that the first individual ... caused the second measurement to be different than the first measurement; and 
determining, based on the one or more sensors, an amount of the first item consumed by a second individual from the plurality of individuals at the table.
However, in an analogous art, Dekar teaches receiving, by the one or more sensors, a first measurement of a first item ...; (Dekar, Abstract); receiving, by the one or more sensors, a second measurement of the first item ..., wherein the second measurement is different than the first measurement (Dekar, Abstract); and determining... that the first individual ... caused the second measurement to be different than the first measurement.  
 Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dekar to the table and sensors of Moore to include receiving, by the one or more sensors, a first measurement of a first item ...; receiving, by the one or more sensors, a second measurement of the first item ..., wherein the second measurement is 
One would have been motivated to combine the teachings of to provide users with a means for monitoring food consumption by an individual (Dekar, [0006]).
Further, Gagner further teaches the system observes by the gaming projection device's cameras or other detectors “all” player or other's at the table based on number of drinks, persons' weight, amount of food consumed at the station (Gagner, [0064]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a system that that observes “all “player or other's at the table based on number of drinks, persons' weight, amount of food consumed at the station and incorporate such teachings to Moore in view of Ganger since there are a there are a finite number of identified, predictable potential solutions in which, i.e., the one or more sensors, can determine an amount of the first item (e.g., can reasonably be constructed to read on shared (i.e., shared appetizer/dish)) consumed by a first individual, second individual, or any number of individuals from the plurality of individuals at the table can be predicated as an identifiable solution as there was a teaching for detecting drink/food consumption for individuals as noted by Gagner and that one of one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (detecting activity of a player and determine when to present marketing (Gagner, [0064])).

Regarding Claim 16;
Moore and Dekar and Gagner disclose the media to Claim 15.
(Dekar, Abstract).

Regarding Claim 17;
Moore and Dekar and Gagner disclose the media to Claim 15.
	Dekar further teaches the operations further comprising: determining, using the one or more sensors, one or more aspects of each individual of the plurality of individuals (Dekar, Abstract and [0007]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to realize from the teachings of Dekar that determining, using the one or more sensors, one or more aspects of each individual of the plurality of individuals can be further combined by using exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results and/or "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result that would apply the additional sensors of Moore and Dekar’s table.  One would have been motivated to combine the teachings of to provide users with a means for monitoring food consumption by an individual (Dekar, [0006]).

Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2012/0252564 A1) in view of Dekar (US 2013/0203024 A1)) and Gagner et al. (US 2011/0263326 A1) and further in view of  Logan (US 2015/0193844 A1).

Regarding Claim 18;

Dekar further teaches determining...  one or more aspects for the at least one individual (Dekar, Abstract and [0007]).
Gagner further teaches one or more aspects of each individual of the plurality of individuals. (Gagner, [0064] - In some embodiments, the system can modify content based on a player's activity in the physical environment. For example, the system can detect activity of a player and determine when to present marketing. In another example, the system can detect an amount of alcohol consumed by a player (e.g., watch the number of drinks and/or drink level of a drink, such as in a section indicated by player for drinks) and provide content based on that and other player information (e.g., present a game where a player can guess an estimated blood alcohol level for the player or other's at the table based on number of drinks, persons' weight, amount of food consumed at the station, etc. all as observed by the gaming projection device's cameras or other detectors)).
Further, in an analogous art, Logan teaches operations further comprising: notifying a server device associated with the table of the one or more “aspects” (Logan, [0045] and [0067]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Logan to the table and sensors of Moore and Dekar and Gagner to include operations further comprising: notifying a server device associated with the table of the one or more “aspects”. 
One would have been motivated to combine the teachings of to provide users with a means for improving communication between servers and customers (Logan, [0012]).

Regarding Claim 19;

Dekar teaches... the second measurement (Dekar, Abstract).
Moore and Dekar and Gagner fail to explicitly disclose notifying a server device associated with the table...
However, in an analogous art, Logan teaches notifying a server device associated with the table... (Logan, [0045] and [0067]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Logan to the table and sensors of Moore and Dekar and Gagner to include notifying a server device associated with the table. 
One would have been motivated to combine the teachings of to provide users with a means for improving communication between servers and customers (Logan, [0012]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2012/0252564 A1) in view of Dekar (US 2013/0203024 A1) and Gagner et al. (US 2011/0263326 A1) and further in view of Balar et al. (US 2016/0092965 A1).

Regarding Claim 20;
Moore and Dekar and Gagner disclose the media to Claim 15.
Moore and Dekar and Gagner fail to explicitly disclose the operations further comprising: determining that the first item is a beverage that needs to be refilled because the second measurement is below a refill threshold.
However, in an analogous art, Balar teaches the operations further comprising: determining that the first item is a beverage that needs to be refilled because the second (Balar, [0038] - Thus, for example, through the image processing software, the image sensors can monitor the level of drinks on the table and alert the wait staff when the level in a patron's glass goes below a threshold.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Balar to the table and sensors of Moore and Dekar and Gagner to include the operations further comprising: determining that the first item is a beverage that needs to be refilled because the second measurement is below a refill threshold. 
One would have been motivated to combine the teachings of to provide users with a means for tracking the status to provide table management (Balar, [0038]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2012/0252564 A1) in view of Gagner et al. (US 2011/0263326 A1) and further in view of Berry et al. (US 2014/0006205 A1).  

Regarding Claim 21;
Moore and Gagner disclose the system to Claim 1.
	Gagner further teaches wherein the instructions further cause the system to: that the first individual has consumed... “determining” the first individual for a first portion of the first item based on determining that the first individual consumed the [sic] the first portion of the first item and ...the second individual for a second portion of the first item based on determining that the second individual consumed the second portion of the first item. (Gagner, [0064] - In some embodiments, the system can modify content based on a player's activity in the physical environment. For example, the system can detect activity of a player and determine when to present marketing. In another example, the system can detect an amount of alcohol consumed by a player (e.g., watch the number of drinks and/or drink level of a drink, such as in a section indicated by player for drinks) and provide content based on that and other player information (e.g., present a game where a player can guess an estimated blood alcohol level for the player or other's at the table based on number of drinks, persons' weight, amount of food consumed at the station, etc. all as observed by the gaming projection device's cameras or other detectors)).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a system that that observes “all “player or other's at the table based on number of drinks, persons' weight, amount of food consumed at the station and incorporate such teachings to Moore in view of Ganger since there are a there are a finite number of identified, predictable potential solutions in which, i.e., the one or more sensors, can determine an amount of the first item portions (e.g., can reasonably be constructed to read on shared (i.e., shared appetizer/dish)) consumed by a first individual, second individual, or any number of individuals from the plurality of individuals at the table can be predicated as an identifiable solution as there was a teaching for detecting drink/food consumption for individuals as noted by Gagner and that one of one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (detecting activity of a player and determine when to present marketing (Gagner, [0064])).
	Moore in view of Gagner fail to explicitly disclose wherein the instructions further cause ... billing the first individual ... and billing the second individual...
	However, in an analogous art, Berry depicts a concept  in which "wherein the instructions further cause “items to be split” and/or the “split bill” and billing the first individual ... and billing the second individual... (Berry, FIG. 6B).  The examiner reasonably constructs there any can any number of items on an order, one to many thus causing a bill to be split that can contain one item.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Berry to the amount consumed of a first item of Moore and Decker to include concepts in which "wherein the instructions further cause “items to be split” and/or the “split bill” and billing the first individual ... and billing the second individual... and apply them to an item consumed.  
One would have been motivated to combine the teachings of to provide users with a means for minimizing the wait time of a customer to complete his transaction (Berry, [0006]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 9, and 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 9, and 15 of U.S. Patent No. US 10,096,011 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Application/Control Number: 16/150,377
US 10,096,011 B2.
1. A system comprising: at least one processor; and at least one memory coupled to the at least one processor and storing instructions that, when executed by the at 
at least one processing unit; and a memory coupled to the at least one processing unit and storing instructions that, when executed by the at least one processing unit, causes the system to perform operations comprising: determining, by one or more sensors associated with a table, a location of each individual from a plurality of individuals at the table; determining, by the one or more sensors, a location of a first item on the table; automatically associating the first item with a first individual from the plurality of individuals based on proximity of the location of the first item on the table to the location of the first individual at the table; determining, by the one or more sensors, that the first individual has consumed at least a portion of the first item; and automatically generating at least one bill, wherein the at least one bill is automatically divided among the plurality of individuals with a first portion of the at least one bill including an amount for the first item and being allocated to the first individual based, at least in part, on the one or more sensors determining that at least a portion of 

A method, comprising: determining, by one or more sensors associated with a table, a location of each individual from a plurality of individuals at the table; determining, by the one or more sensors, a location of a first item on the table; automatically associating the first item with a first individual from the plurality of individuals based on proximity of the location of the first item on the table to the location of the first individual at the table; determining, based at least in part on proximity of the location of the item to the location of a first individual from the plurality of individuals, that the first individual consumed at least a portion of the first item; and automatically generating a bill for each individual from the plurality of individuals, wherein a first bill for the first individual includes an amount for the first item based on the one or more sensors 


a first measurement of a first item located at a second location on a surface of the table; receiving, by the one or more sensors, a second measurement of the first item located at the second location on the surface of the table, wherein the second measurement is different than the first measurement; determining, based on proximity of the first location to the second location, that the first individual of the plurality of individuals caused the second measurement to be different than the first measurement; and automatically generating a bill for the first individual, with a first portion of the bill including an amount for the first item, and allocated to the first individual 


As shown above, claim 1, 9, and 15 of the Instant Application are substantially similar and/or obvious variants of claim 1, 9, and 15 of U.S. Patent No. US 10,096,011 B2. 
Regarding 2-8, 10-14, and 16-21, claims 2-8, 10-14, and 16-21 depend from independent claim 1, 9, and 15 respectively and inherit the Double Patenting rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627